Citation Nr: 1630285	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's "child" for purposes of entitlement to Department of Veterans Affairs (VA) benefits on the basis that the appellant became permanently incapable of self-support before attaining the age of 18.


WITNESSES AT HEARING ON APPEAL

The appellant, her mother, her stepfather, and her fiancé


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1983.  He died in February 2003, and the appellant in this case is his daughter.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

In April 2013, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

In November 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The appellant was born in September 1987 and attained the age of 18 in September 2005.  

2.  The appellant was not permanently incapable of self-support by reason of mental or physical defect at the date of her attaining the age of 18. 



CONCLUSION OF LAW

The criteria for recognition of the appellant as the "helpless child" of the Veteran based on permanent incapacity for self-support at the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 103, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2011 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All available and relevant records which the appellant has specifically identified have been obtained by the AOJ, including records from the Social Security Administration.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015). 

In that regard, pursuant to the Board's November 2014 remand instructions, the AOJ sent a letter to the appellant in June 2015 asking her to submit or identify additional records relevant to her claim, including records of treatment she received at military medical facilities as a military dependent.  To date, the appellant has not identified any such facilities.  The record shows that the RO undertook reasonable efforts to obtain the additional private records and notified her of the records it was unable to obtain.  See e.g. December 2015 Supplemental Statement of the Case.  

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal, and the hearing focused on the elements necessary to substantiate the appellant's claim.   The appellant, through her testimony, demonstrated actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided. 


Background

According to her birth certificate, the appellant was born in September 1987.   

In February 2003, the Veteran died.   

In a November 2010 rating decision, the RO granted service connection for the cause of the Veteran's death with basic eligibility to Dependents' Educational Assistance, effective February 28, 2003. 

In January 2011, at the age of 23, the appellant filed an application for DIC benefits as the helpless child of the Veteran.  She indicated that she was disabled due to hidradenitis suppurativa and was in receipt of disability benefits from the Social Security Administration.  The appellant left the portion of the application regarding her marital status blank.  

Clinical records assembled in connection with the claim show that the appellant was diagnosed as having hidradenitis suppurative in September 2003.  The appellant's treatment provider noted at that time that the appellant weighed 310 pounds and that her weight was a contributing factor.  Treatment was initiated, including antibiotics, Retin-A, and nutrition therapy.  In July 2004, the appellant's medication was discontinued after her mother called to report that the appellant had recently discovered that she was five months pregnant.  On follow-up examination in August 2004, the appellant's hidradenitis suppurativa was clear, despite being off medication.  In September 2004, her treatment provider noted that the appellant's hidradenitis suppurativa remained clear and that she was doing well, with the exception of some gestational diabetes.  The assessment was a history of hidradenitis suppurativa, at this point clear.  The treatment provider noted that no further therapy was required, although the appellant could anticipate having a significant flare-up after delivery.  In November 2004, following the delivery of her child, the appellant was prescribed topical medication for a flare-up manifested by scattered nodules and cysts on her thighs and inguinal canals.  

In February 2005, the appellant's dermatologist noted that the appellant had experienced a flare-up of hidradenitis suppurative after recently delivering her first child.  He noted that her parents reported that she had missed school and that her principal was having a difficult time understanding her condition.  They asked for a letter to explain the circumstances.  The record contains a February 2005 letter from the physician to the appellant's high school explaining that the appellant had inflammatory hidradenitis suppurativa and had had a difficult flare-up after delivering her first child.  The physician noted that, when the condition was managed appropriately, his patients could routinely continue with school on a regular basis.  He indicated, however, that the appellant may have to miss some school due to her condition.  In June 2005, the appellant's physician noted that her skin condition had improved and was under decent control.  In addition, she had been losing weight, was working as a cashier in a grocery store, had obtained her G.E.D., and was scheduled to attend college for a technical degree.  

Records obtained from SSA show that the appellant was determined to be disabled effective November 1, 2006, as a result of an anxiety related disorder and an affective mood disorder.  Records provided by SSA show that the appellant reported having worked as a cashier until 2006.  In pertinent part, the medical records provided by SSA include an April 2007 disability examination report noting multiple conditions, including a history of a right knee disability the appellant sustained at her prom; hidradenitis suppurativa; anxiety and depression for the past four years for which the appellant was receiving no treatment; and obesity.  An April 2007 psychiatric examination report noted that the appellant had been accompanied to the examination by her husband.  The appellant reported that she had been unable to work since November 2006.  She complained of a history of depression and anxiety.  The diagnoses included major depressive disorder and anxiety disorder, not otherwise specified.  

More recent clinical records include an April 2011 treatment note in which the appellant's treatment provider described the appellant as a 23 year-old with a history of hyperadenosis suppurativa, hypothyroidism, morbid obesity, and hypertension.  It was noted that her hyperadenosis suppurativa was presently in remission.

At her April 2013 Board hearing, the appellant testified that, when she became pregnant, her skin condition went into remission for six months.  After she delivered her son, however, "it was to the point where I had to quit school."  Transcript at page 4.  She indicated that, as a result of her skin condition, she missed approximately two weeks per month of high school, which affected her education to the point that she gave up in her junior year.  She indicated that, after she quit high school, she did obtain her GED and work as a cashier for four months so she could support her son.  The appellant also testified that she was later diagnosed as having depression and anxiety as a result of her condition, although she did not know that she had those conditions at the age of 18, as she had not consulted a doctor until the age of 19.  The appellant testified that she had recently had a daughter, but was unable to care for her without the assistance of her mother, her fiancé, and his family.  She indicated that she also suffered from multiple other conditions, including joint pains, thyroid problems, and ulcers.  

According to a May 2014 private clinical record, the appellant reported that she had last been treated for hyperadenosis suppurativa at the age of 17.  She indicated that her disease had been in remission since that time, but had flared up approximately one year prior when she became pregnant.  

In a February 2016 statement, the appellant indicated that she indicated that she had been diagnosed as having hyperadenosis suppurativa at the age of 15.  At that time, she was in the first stage of the disease and did not know how disabling the condition was.  The appellant indicated that she dropped out of high school at the age of 17 and the obtained her G.E.D.  She indicated that she fought to try to work, but never held a job longer than a few months.  She indicated that, at the time she filed her SSA claim at the age of 19, she had been suffering from severe anxiety and depression.  She indicated that she was now 28 years old and that her condition continued to worsen.  


Applicable Law

For VA purposes, the term "child" includes an unmarried person, who is under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a) (2015).  

A veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2015).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b) (2015).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1) (2015).  Rating criteria applicable to disabled veterans are not controlling. 

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b) (2015).  

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b) (2015).  

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b) (2015).  

In determining whether an individual is entitled to the status of "child" by virtue of permanent incapability of self-support, VA must analyze the claimant's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 38 C.F.R. § 3.356 (2015) (providing that child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years).  If the claimant is shown to have been capable of self-support at 18, VA need go no further.  If, however, the record reveals that the claimant was permanently incapable of self-support at 18, VA then considers whether the evidence shows that her condition has changed since that time.  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Analysis

The appellant has contended that she was totally and permanently disabled by the age of eighteen.  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim.

In this case, the record shows that the appellant was born in September 1987 and attained the age of 18 in September 2005.  Thus, the issue which must first be resolved is whether the appellant was permanently incapable of self-support by reason of mental or physical disability at the time of her eighteenth birthday.  Only if the record shows that the appellant was permanently disabled at age 18 does her subsequent condition then become relevant.  Dobson, 4 Vet. App. at 445.

The Board finds that the record in this case suggests that the appellant is currently unable to maintain employment due to disability.  In this regard, the record shows that the appellant has been awarded disability benefits by the Social Security Administration (SSA).  The Board finds, however, that the record does not show that total disability existed prior to or on her eighteenth birthday.

In that regard, the record shows that SSA determined that the date of onset of the appellant's disability was November 1, 2006, which was more than a year after her eighteenth birthday.  Although the appellant reports that she suffered from totally disabling hidradenitis suppurative, depression, and anxiety at the age of eighteen, clinical records show that her condition was not of such severity to render her permanently incapable of self-support at that time.  As set forth in more detail above, the record contains a February 2005 letter from the appellant's physician who explained that the appellant had had a flare-up of hidradenitis suppurativa after delivering her first child, but that his patients routinely continued with school on a regular basis when the condition was managed appropriately.  The record also contains a June 2005 clinical record, dated approximately three months prior to her eighteenth birthday, in which the appellant's physician indicated that the appellant's skin condition had improved and was under decent control.  In addition, he noted that she was working as a cashier in a grocery store, had obtained her G.E.D., and was scheduled to attend college for a technical degree.  The Board notes that the appellant later testified that she was unable to complete her degree, but indicated that it was for financial reasons and not the result of disability.  In short, the Board finds that the most probative evidence establishes that the appellant was not shown to be permanently incapable of self-support at the time of her eighteenth birthday.  

In reaching its decision, the Board acknowledges the challenges that the appellant may currently face as a result of her disability.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In this case, the evidence of record establishes that the appellant was not permanently incapable of self-support by reason of physical or mental defect at the age of 18 years.  Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board further notes that the record contains some indication that the appellant is or was married.  The question of permanent incapacity for self-support notwithstanding, for VA purposes, the term "child" means an unmarried person.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a) (2015).  Thus, any marriage would render the appellant ineligible for VA benefits as the child of the Veteran.  


ORDER

Entitlement to VA benefits as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


